     Case 8:18-cv-00316-CJC-GJS Document 97 Filed 07/17/19 Page 1 of 2 Page ID #:1071




1
2
3
4
5
6
7
8
                           UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10
11     HOANG TRINH, et al.,                     Case No. 8:18-cv-316-CJC-GJS

12                 Petitioners,                 [ORDER GRANTING JOINT
13                                              STIPULATION TO MODIFY
            v.                                  SCHEDULING ORDER
14
15     MATTHEW T. ALBENCE,1 Acting              Hon. Cormac J. Carney
       Director, U.S. Immigration and Customs
16
       Enforcement, et al.,
17
18                 Respondents.
19
20
21
22
23
24
25
26
27
       1
28       Pursuant to Federal Rule of Civil Procedure 25(d), Matthew T. Albence is
       automatically substituted for Ronald D. Vitiello.

                 ORDER GRANTING JOINT STIPULATION TO MODIFY SCHEDULING ORDER
     Case 8:18-cv-00316-CJC-GJS Document 97 Filed 07/17/19 Page 2 of 2 Page ID #:1072




1                                           ORDER
2            The Court, having considered the parties’ Joint Stipulation to Modify
3      Scheduling Order and good cause appearing, hereby orders as follows:
4            1.    All discovery, including discovery motions, shall be completed by
5                  January 29, 2020. Discovery motions must be heard and filed prior to
6                  this date.
7            2.    The parties shall have until May 28, 2020 to file and have heard all
8                  other motions, including motions to join or amend the pleadings.
9            3.    The parties shall have until May 1, 2020 to conduct settlement
10                 proceedings.
11           4.    A pretrial conference will be held on July 6, 2020 at 3:00 p.m.
12           5.    This case will be set for trial on July 14, 2020 at 8:30 a.m..
13
14           IT IS SO ORDERED.
15
16     DATED: July 17, 2019                   ________________________________
17                                            Honorable Cormac J. Carney
                                              United States District Judge
18
19
20
21
22
23
24
25
26
27
28


            [PROPOSED] ORDER GRANTING JOINT STIPULATION TO MODIFY SCHEDULING ORDER
